           Case 1:19-cv-09236-KPF Document 61 Filed 01/16/20 Page 1 of 4



January 16, 2020

VIA ECF & EMAIL

Hon. Katherine Polk Failla
United States District Court
40 Foley Square, Room 2103
New York, NY 10007
Failla_NYSDChambers@nysd.uscourts.gov

         Re: Leibowitz v. iFinex Inc., 19-cv-09236-KPF (S.D.N.Y.);
            Young v. iFinex Inc., 20-cv-00169-KPF (S.D.N.Y.);
            Faubus v. v. iFinex Inc., 20-cv-00211-KPF (S.D.N.Y.)

Dear Judge Failla:

       We represent the Plaintiffs in the above-referenced Leibowitz, Young, and Faubus
Actions.1 We respectfully write in respose to your Honor’s Orders dated January 13, 2020 and
January 15, 2020 requesting the parties’ position regarding consolidation of the Related Actions.
In addition, we respectfully request that the Court enter an order synchronizing the briefing
schedules in connection with the pending motions to appoint interim lead counsel pursuant to Rule
2.C of the Court’s Individual Practices. Plaintiffs in the Related Actions have conferred with
counsel for Defendants who do not oppose the relief sought.

    I.      The Related Actions should be consolidated

       Plaintiffs in the Related Actions respectfully request that the Court enter an order
consolidating the Related Actions and any actions subsequently filed in or transferred to this Court
pursuant to Fed. R. Civ. P. 42(a).

        Consolidation is appropriate when two or more actions “before [a] court involve a common
question of law or fact, the court may: (1) join for hearing or trial any or all matters at issue in the
actions; (2) consolidate the actions; or (3) issue any other orders to avoid unnecessary cost or
delay.” Fed. R. Civ. P. 42(a); Blackmoss Invs., Inc., v. ACA Capital Holdings, Inc., 252 F.R.D.
188, 190 (S.D.N.Y. 2008). Trial courts have broad discretion in determining whether
consolidation would be appropriate and should “balance the interest of judicial convenience
against any delay, confusion, or prejudice that might result from such consolidation.” Sheet Metal
Contractors Ass’n of N. N.J. v. Sheet Metal Workers’ Int’l. Ass’n, 978 F. Supp. 529, 531 (S.D.N.Y.
1997) (citing Johnson v. Celotex Corp., 899 F.2d 1281, 1284-1285 (2d Cir. 1990). In this Circuit,
courts “have taken the view that considerations of judicial economy favor consolidation.”
Johnson, 899 F.2d at 1285; see also Jacobs v. Castillo, 612 F. Supp. 2d 369, 373 (S.D.N.Y. 2009)
(explaining that “consolidation of cases with common questions of law or fact is favored ‘to avoid
unnecessary costs or delay’ and to ‘expedite trial and eliminate unnecessary repetition and

1
  The “Related Actions” include Leibowitz v. iFinex Inc., 19-cv-09236-KPF (S.D.N.Y.) (“Leibowitz Action”); Young
v. iFinex Inc., 20-cv-00169-KPF (S.D.N.Y.) (“Young Action”); and Faubus v. v. iFinex Inc., 20-cv-00211-KPF
(S.D.N.Y.) (the “Faubus Action”).
          Case 1:19-cv-09236-KPF Document 61 Filed 01/16/20 Page 2 of 4
Letter to Hon. Failla
January 16, 2020
Page 2

confusion’”) (internal citations omitted).

        Here, consolidation is particularly appropriate. First, the Related Actions assert claims
arising from the alleged price manipulation of Bitcoin and related Bitcoin futures. Compare Young
Compl. ¶¶ 79-154, 179-187, Leibowitz Compl. ¶¶ 79-91, 107-155, and Faubus Complaint ¶¶ 78-
153, 177-185. The actions assert claims for overlapping Class Periods (compare Young Compl.
¶¶ 1, 189, Leibowitz Compl. ¶¶ 40 n.47, 242, and Faubus Complaint ¶¶ 1, 187). The matters all
share factual issues arising from allegations concerning Defendants’ manipulation of Bitcoin and
Bitcoin futures. Examples of these overlapping factual questions include: (i) whether Defendants
monopolized and manipulated the Bitcoin market and also thereby manipulated the market for
Bitcoin futures; (ii) whether Defendants maintained a one-to-one reserve ratio between Tether and
U.S. dollars at all times; (iii) the nature, duration, and extent of Defendants’ manipulation of the
Bitcoin market and Bitcoin futures market; (iv) whether Defendants’ conduct caused injury to
Plaintiffs and the class; and (v) the appropriate measure of damages.

         Second, the Related Actions also assert substantially overlapping legal claims arising from
the same set of operative facts. Specifically, the Related Actions assert that Defendants’ alleged
misconduct violated the same federal statutes, namely: (i) the Commodity Exchange Act, 7 U.S.C.
§ 1 and 2, et seq and the rules promulgated thereunder; (ii) the Sherman Act, 15 U.S.C. § 2; and
(iii) the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. §§ 1961, et seq. As such,
consolidating the Related Actions will eliminate duplicative discovery, prevent inconsistent
pretrial rulings, promote judicial efficiency, and conserve the resources of the parties, counsel, and
judiciary. Differences in the various causes of action, parties, or class period are insufficient to
render consolidation inappropriate where, as here, the cases present sufficiently common questions
of fact and law and the differences do not outweigh the judicial efficiencies generated by
consolidating the Related Actions. See Kaplan v. Gelfond, 240 F.R.D. 88, 91 (S.D.N.Y. 2007).

        Finally, the Related Actions remain in the early stages of litigation. Defendants have
neither moved to dismiss nor otherwise answered any Complaint, the Related Actions are in the
same early stage of litigation. Accordingly, consolidation of the Related Actions will promote
judicial efficiency.

 II.       Interim Lead Counsel Motions

        There are two interim lead motions that are currently pending before this Court. On
January 3, 2020, Plaintiffs in the Leibowitz Action filed a motion to appoint interim lead counsel.
After the Young Action was accepted as related on January 13, 2020, plaintiffs in the Young Action
filed a motion to appoint interim lead counsel the same day.

       The Plaintiffs in the Related Actions respectfully request that the Court enter an order
synchronizing the briefing schedule on the interim lead motions. Specifically, the Plaintiffs
request that the deadline to oppose or otherwise respond to the interim lead motions be set for
January 27, 2020.
          Case 1:19-cv-09236-KPF Document 61 Filed 01/16/20 Page 3 of 4
Letter to Hon. Failla
January 16, 2020
Page 3

III.       Motions To Dismiss

        The Defendants’ motions to dismiss are currently due February 3, 2020. Plaintiffs have
conferred with Defendants, and agreed to request that the motions to dismiss be postponed until
after the interim lead motions have been decided. No later than seven days following the
appointment of interim lead counsel, counsel for defendants and interim lead counsel shall submit
a proposed scheduling order setting for deadlines on the filing of a consolidated amended
complaint and motion(s) to dismiss.

                                                ***

       We thank the Court for its attention to this matter and are available to address any questions
the Court may have regarding this request.

                                      Respectfully submitted,
/s/ Karen M. Lerner                                   /s/ Kyle W. Roche
Karen M. Lerner                                       Kyle W. Roche
Kirby McInerney LLP                                   Roche Cyrulnik Freedman LLP
250 Park Avenue, Suite 820                            99 Park Avenue, 19th Floor
New York, New York 10177                              New York, NY 10016
Telephone: (212) 371-6600                             Telephone (929) 457-0050
Email: klerner@kmllp.com                              Email: kyle@rcfllp.com

/s/ John Radice                                       /s/ Velvel Freedman
John Radice                                           Velvel (Devin) Freedman, Esq.
Radice Law Firm, P.C.                                 Florida Bar No. 99762
475 Wall Street                                       Roche Cyrulnik Freedman LLP
Princeton, New Jersey 08540                           200 S. Biscayne Blvd, Suite 5500
Telephone: (646) 245-8502                             Miami, Florida 33131
Email: jradice@radicelawfirm.com                      Telephone: (305) 357-3861
                                                      Email: vel@rcfllp.com
Counsel for the Young Plaintiffs
                                                      /s/ Todd M. Schneider
 /s/Brian P. Murray                                   Todd M. Schneider (pro hac vice)
Brian P. Murray                                       Schneider Wallace Cottrell Konecky LLP
Gregory B. Linkh                                      2000 Powell Street, Suite 1400
Glancy Prongay Murray LLP                             Emeryville, California 94608
230 Park Avenue, Suite 530                            Telephone: (415) 421-7100
New York, NY 10169                                    Email: tschneider@schneiderwallace.com
Telephone: (212) 682-5340
Email: bmurray@glancylaw.com                          Counsel for the Leibowitz Plaintiffs
        glinkh@glancylaw.com

Counsel for Plaintiff Bryan Faubus
          Case 1:19-cv-09236-KPF Document 61 Filed 01/16/20 Page 4 of 4
Letter to Hon. Failla
January 16, 2020
Page 4
